Citation Nr: 1744715	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral nuclear sclerotic cataracts, claimed as visual complications, as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 1978 and May 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A Board hearing was held in October 2015, where the Veteran testified as to the issue of service connection for cataracts as secondary to his service-connected hypertension; a transcript of which is of record. 

In January 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral nuclear sclerotic cataracts and is service-connected for hypertension.

2.  Bilateral nuclear sclerotic cataracts have not been linked by competent, probative evidence to the Veteran's service-connected hypertension disorder.




CONCLUSION OF LAW

The criteria for service connection for bilateral nuclear sclerotic cataracts have not been met.  38 U.S.C.A. §1110, 1112, 1137 (West  2014); 38 C.F.R. §3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

The Veteran seeks service connection for bilateral nuclear sclerotic cataracts as secondary to his service-connected hypertension and/or the medication taken for his hypertension disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §1110, 1131 (West 2014); 38 C.F.R. §3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991)). 

II.  Analysis 

The Veteran has received a diagnosis of bilateral nuclear sclerotic cataracts and is service-connected for hypertension.  See January 2004 rating decision; December 2010 private examination report.  

There is no material dispute with respect to whether he currently has cataracts.  Furthermore, the Veteran does not contend, nor does the evidence support, that his cataracts started during service or might otherwise be directly related to service.  Rather, the central issue in dispute in this appeal concerns whether service connection for cataracts on a secondary basis is warranted.  

The Board acknowledges the Veteran's belief and statements that his hypertension disorder caused his cataracts.  See October 2015 hearing transcript.  Specifically, he contends that his increasing blood pressure resulted in changes to his vision, which was "near perfect" prior to developing hypertension.  As a layperson, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and were within the realm of his personal knowledge, however, he is not competent to establish facts that require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although visual changes are capable for him, as a layperson, to relay, the etiology of his condition is a complex medical question beyond the competence of a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board affords the Veteran's statements regarding the etiology of his bilateral cataracts limited probative value as he is not competent to opine on such a complex medical question.

Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the present case, a VA examination and VA medical opinion have been conducted to determine the etiology of his bilateral nuclear sclerotic cataracts.

The Veteran's service treatment records do not reflect any reference to cataracts, and no abnormalities of his eyes were noted during his separation medical examination.  No medical evidence of record supports the conclusion that the disability had its onset in service, or is related to an in-service disease or injury.  

Post-service treatment records from September 2010 to November 2010 note complaints of headaches and blurred vision, as well as routine eye examinations.  A November 2010 treatment record indicates a history of hypertensive retinopathy and presbyopia, first observed in March 2009; however, a subsequent treatment record in November 2010 from the Fayetteville Eye Clinic reports that there is no evidence of ocular pathology.  

A December 2010 private examination report notes the Veteran presented with complaints of bilateral vision loss, despite his use of prescribed eyeglasses, since 2003.  He reported distorted and blurred vision, and an inability to read or interpret things for a long period of time.  The examiner confirmed a diagnosis of bilateral nuclear sclerotic cataracts and opined that it was a normal age-related change.  

Treatment records dated December 2010 to January 2012 note routine eye examinations, which presented as normal, and contentions by the Veteran denying any changes in vision.

The Veteran was afforded a VA examination in June 2016, at which time the examiner confirmed a diagnosis of cataracts but provided the opinion that the Veteran's eye condition is less likely than not proximately due to or the result of his service-connected hypertension.  Rather, the examiner stated the more likely cause of the Veteran's cataracts was age related.  See June 2016 VA examination report.  In giving this opinion, the examiner also gave credence to a subsequent evaluation provided by the March 2009 examiner whose report was silent as to any treatment for or diagnosis of hypertensive retinopathy.  See June 2016 VA examination report (referencing an April 2016 VA treatment record, and noting his condition was clear upon examination in November 2010).  

With respect to the Veteran's claims that his bilateral cataracts are secondary to the medication taken for his service-connected hypertension, the June 2016 examiner also opined that the Veteran's cataracts are less likely than not aggravated beyond its natural progression by his medication.  It was noted that, at the time of his examination, the Veteran's cataracts were minor with visual acuity correcting to 20/20 with prescription eyeglasses, and that his cataracts have not progressed significantly since his 2010 diagnosis.

The Board finds that the June 2016 VA medical examiner possesses the necessary education, training, and expertise to provide competent medical opinions.  See 38 C.F.R. §3.159(a)(1) (2016); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinions.  Particularly, the June 2016 examiner provided clear rationale based on an accurate medical and factual history for the final opinions provided.  Thus, the Board finds that the June 2016 reports provide a probative opinion regarding secondary service connection.  As there is no competent and credible evidence of record establishing that the Veteran's hypertension caused or aggravated his diagnosed bilateral nuclear sclerotic cataracts, nor is there evidence to support that his medication for hypertension caused or aggravated his cataracts, there is no basis to establish a secondary service connection.  

Again, the Veteran does not contend, nor is there any evidence of record demonstrating that he was diagnosed with, treated for or thought to have cataracts within one year of his separation from active service, or that his bilateral cataracts manifested to a compensable degree during that time.  The evidence demonstrates that he first complained of symptoms associated with his eye disorder in March 2009.  See November 2010 VA treatment record (noting past ocular history of hypertensive retinopathy diagnosed in March 2009).  Thus, the Board finds that service connection for cataracts on a direct basis is also not warranted.

The preponderance of the evidence is thus against the Veteran's claim, and it must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral nuclear sclerotic cataracts is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


